Citation Nr: 0919313	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-18 827	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder, including secondary to a service-connected left 
knee disability.  

3.  Entitlement to service connection for a heart disorder, 
also including secondary to the service-connected left knee 
disability.  

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
August 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi - 
which, in relevant part, denied the Veteran's claim for 
service connection for a heart condition and determined he 
had not submitted new and material evidence to reopen a claim 
for service connection for a bilateral (i.e., right and left) 
shoulder condition.  

In October 2006, as support for his claims, the Veteran 
testified at a hearing at the RO before a local Decision 
Review Officer (DRO).  Also more recently, in September 2008, 
the Veteran testified at another hearing at the RO in support 
of his claims - this time before the undersigned Veterans 
Law Judge of the Board (Travel Board hearing).  During that 
more recent Travel Board hearing, the Veteran submitted 
additional medical evidence and waived his right to have the 
RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).

This additional medical evidence submitted during the 
September 2008 Travel Board hearing consisted of two service 
treatment records (STRs).  One STR, a record of treatment for 
the right shoulder in November 1983, was already on file.  
But the other STR, a December 1983 X-ray report showing a 
diagnosis of degenerative joint disease (DJD, i.e., 
arthritis) of the right shoulder was not already on file, 
including when the RO originally denied the Veteran's claim 
for service connection for a right shoulder disorder in July 
1995.  Consequently, that prior RO decision is not final and 
binding on him as it concerned his claim for a right shoulder 
disorder.  See 38 C.F.R. § 3.156(c).  According to this 
governing regulation, if, as here, VA receives a relevant 
official service department record, including concerning an 
alleged in-service event, injury or disease, which was not 
associated with the claims file when VA first decided the 
claim, VA must reconsider the claim for direct service 
connection and need not first address whether new and 
material evidence has been submitted to reopen the claim, as 
required by subsection (a) of this regulation.  Id.  Thus, 
the issue on appeal is whether the Veteran is entitled to 
service connection for a right shoulder disorder, rather than 
the more preliminary question of whether there is new and 
material evidence to reopen this claim.  

Other records show the Veteran also initially appealed the 
RO's June 2005 denial of his claim for a rating higher than 
10 percent for his service-connected left knee disability.  
He submitted a timely notice of disagreement (NOD) concerning 
this additional claim and received a statement of the case 
(SOC) in response addressing this additional issue, but in 
his June 2007 Substantive Appeal (VA Form 9) he specifically 
listed only his shoulder and heart condition claims as still 
being appealed.  Therefore, he did not perfect the appeal of 
this claim concerning the rating for his left knee 
disability.  See 38 C.F.R. § 20.200 (2008) (an appeal to the 
Board consist of a timely filed NOD in writing and, after 
receipt of a SOC, a timely filed substantive appeal (e.g., a 
VA Form 9 or equivalent statement)).  So the only claims 
currently at issue before the Board concern his shoulder and 
heart disorders.

The Board is remanding the left shoulder disorder claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  Whereas the 
Board is going ahead and deciding the claims concerning the 
Veteran's right shoulder and heart.


FINDINGS OF FACT

1.  The Veteran was diagnosed with DJD of the right shoulder 
while in the military, a chronic condition per se.

2.  His heart condition, however, did not initially manifest 
to a compensable degree within one year of his discharge from 
service and is unrelated to his military service, including 
to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's right shoulder disorder, DJD, was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 

2.  The Veteran's heart condition was not incurred or 
aggravated in service, may not be presumed to have been 
incurred in service, and is not proximately due to, 
the result of, or chronically aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  
See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  



The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case in 
March 2005.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (Slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'" Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies  regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (Slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In the March 2005 letter mentioned, the RO informed the 
Veteran of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters also informed him that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including the Social Security 
Administration (SSA).  He was advised that it was ultimately 
his responsibility to send other, private medical records or 
to provide a properly executed release (VA Form 21-4142) so 
that VA could request the records for him.  

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
March 2007 SOC provided him yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because he 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, 
all obtainable evidence that he and his representative 
identified as relevant to the claims has been obtained and 
associated with the claims file for consideration, including 
his STRs, civilian private medical records, and his 
VA records, including the report of his VA compensation 
examination for his heart condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board therefore concludes the Veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims and to respond to his VCAA notices. 

A post-decisional July 2007 letter also informed the Veteran 
of the downstream disability rating and effective date 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  He was given an opportunity to 
respond to that letter, and in the April 2008 SSOC his claims 
were readjudicated, including considering any additional 
evidence submitted in response to that additional notice.  
Therefore, there is no prejudice to him because his claims 
have been reconsidered since providing that additional VCAA 
notice.  See again Mayfield IV and Prickett, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Heart disease and degenerative joint disease (DJD, i.e., 
arthritis) will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed; without this 
minimum level of proof, there can be no valid claim).  The 
Veteran has the required diagnoses of right shoulder 
arthritis and coronary artery disease, so there is no 
disputing he has these claimed disabilities.  The 
determinative issue, therefore, is whether these conditions 
are attributable to his military service - including, in the 
case of his heart disease, by way of the already service-
connected left knee disability.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

It is in this critical respect that his claim for a right 
shoulder disorder succeeds whereas his claim for a heart 
condition fails.  

DJD of the Right Shoulder

As already explained, the RO's July 1995 rating decision is 
not final and binding on the Veteran because an additional 
service department record, specifically a STR, which for 
whatever reason was not on file when the RO first considered 
this claim in July 1995, was submitted at the conclusion of 
the Veteran's September 2008 Travel Board hearing.  38 C.F.R. 
§ 3.156(c).  Actually at the conclusion of that hearing, he 
submitted two STRs, but the other is a mere duplicate of a 
STR that was already on file and considered when the RO 
denied the claim in July 1995.  This other STR is a November 
1983 treatment note showing the Veteran had right shoulder 
pain and tenderness and received a resultant diagnosis of 
calcific tendonitis.  More importantly, though, the second 
STR is an X-ray report from December 1983 showing he had 
acute pain in the anterior portion of his right shoulder with 
mild degenerative changes in the acromioclavicular (AC) 
joint.  The diagnostic impression was DJD of the right 
shoulder.  And again, this record was not on file at the time 
of the RO's July 1995 denial of this claim, so therefore not 
previously considered.

This December 1983 STR is significant evidence in favor of 
the Veteran's claim because it shows he was diagnosed with 
the claimed disability, DJD, while in service, and DJD is a 
chronic condition, per se, meaning by definition permanent.  
Indeed, this is why it is permitted to be service connected 
on a presumptive basis, even if not first shown in service, 
so long as it initially manifest to a degree of at least 10-
percent disabling within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
indicating the DJD, i.e., arthritis must be objectively 
confirmed by X-ray, and that a Veteran is entitled to at 
least the minimum compensable rating of 10 percent under this 
code, even if he does not have any limitation of motion.  
This is because, read together, DC 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski,1 Vet. App. 484, 488 (1991).

As an aside, post-service X-rays have continued to show 
arthritic changes in the AC joint of the Veteran's right 
shoulder.  Hence, since he was initially diagnosed with this 
chronic condition during service, in 1983, and has X-rays 
since service reaffirming he has arthritis in this shoulder, 
service connection is warranted.

Heart Condition

The Veteran asserts that his heart condition was caused or 
aggravated by his service-connected left knee disability.  In 
further explaining the basis of this claim, he argues that he 
cannot exercise properly because of his deteriorated left 
knee, and therefore, has developed a heart condition.

A disability may be service connected on this secondary basis 
if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection also may be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disability that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

There is no competent medical nexus evidence of record, 
however, linking the Veteran's service-connected left knee 
disability to his heart condition - including in the 
specific manner alleged.  During his January 2007 VA heart 
examination, the Veteran refused a stress test due to his 
knee.  But the examiner did not conclude there was a 
relationship or any sort of correlation between the service-
connected left knee disability and the heart condition.

In the absence of any medical evidence providing this 
required link between the Veteran's service-connected left 
knee disability and his heart condition, service connection 
cannot be granted on a secondary basis.  38 C.F.R. § 3.310.  
See also McQueen v. West, 13 Vet. App. 237 (1999) 
(indicating, like in Velez and Wallin, that competent medical 
nexus evidence is required to associate the secondary 
condition with the service- connected disability).

It further deserves pointing out that the Veteran's heart 
condition was not initially diagnosed until 1994, some 5 
years after his military service had ended in 1989, so well 
beyond the one-year presumptive period following the 
conclusion of his service to permit granting service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must address all potential bases of entitlement.  
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. 
Principi, 3 Vet. App. 396, 399 (1992).  Thus, the Board will 
next address the remaining theory of direct service 
connection for a heart condition.  

Although there was no diagnosis of a heart condition or 
disease while in service, the Veteran asserts that his 
hyperlipidemia, elevated LDL (bad) cholesterol, 
and abnormally low HDL (good) cholesterol, including while in 
service, caused his heart condition.

The Veteran's STRs confirm he was diagnosed with 
hyperlipidemia in 1985 and high cholesterol in 1988.  He also 
had elevated LDL (bad) cholesterol readings in 1989.  His HDL 
was 50 mg/dl in January 1989, and 44 mg/dl in May 1989.  
He retired from the military a few months later, in August 
1989, after more than 20 years of faithful service.



The January 2007 VA examiner, however, tasked with 
determining whether those findings in service were precursors 
to the Veteran's later diagnosed heart disease, indicated 
that the HDL findings from 1989 were within the normal range.  
And in any event, a finding of high cholesterol or 
hyperlipidemia is not a disability for VA compensation 
purposes; instead, it is a mere laboratory finding, and 
laboratory test results are not in and of themselves 
disabilities.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996) 
(supplementary information preceding Final Rule amending the 
criteria for evaluating endocrine system disabilities 
indicates that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory test results, and are not, in and of themselves, 
disabilities).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (based on the definition found in 38 C.F.R. § 4.1, the 
term disability "should be construed to refer to impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself").  

After retiring from the military the Veteran took niacin for 
his hyperlipidemia.  A physician noted that, while taking the 
niacin, the Veteran's HDL (good cholesterol) decreased 
abnormally.  In July 1992, his HDL was 28 mg/dl.  He stopped 
taking the niacin, and in October 1992 his HDL had increased 
back to 37 mg/dl.  It was 34 mg/dl in March 1994.  His 
endocrinologist, Dr. W., noted the Veteran was taken off 
niacin because the niacin trial caused a decrease in his HDL.  
Later, in November 2006, Dr. A. M., a private physician, 
stated that lowered HDL while on niacin was an uncommon 
response.  Dr. A. M. found that low HDL is a risk factor for 
the development of heart disease, and that in the absence of 
other risk factors other than age, HDL was the "likely 
primary contributor to the atherosclerotic process" that 
resulted in the placement of a stent in the Veteran's right 
coronary artery.  

During his January 2007 VA examination, the Veteran reported 
being first placed on niacin while in service, in 1988.  The 
record does not confirm this; instead, his HDL levels first 
decreased after he had left service in 1989.  He says his 
first niacin dosage was 200 milligrams for six months, then 
increased to 400 milligrams in 1989, at which point the 
record shows his HDL was still within normal limits.  


Post-service records show his niacin was increased to 800 
milligrams, at which point his HDL decreased.  Thus, Dr. A. 
M.'s statement, while entitled to probative weight, is not 
strong evidence in support of service connection.  Although 
the Veteran asserts that his low HDL caused his heart 
condition, even if indeed true, his STRs do not show low HDL; 
again, he was not found to have low HDL until his niacin 
dosage was increased after his retirement from the military.  

The January 2007 VA examiner reviewed the Veteran's claims 
file for the pertinent medical and other history.  The 
Veteran reported being diagnosed with high cholesterol and 
hyperlipidemia in service, and being prescribed niacin also 
while still in the military.  After he left service, he 
remained on niacin until he switched to gemfibrozil and 
later, to Pravachol.  He denied a history of smoking and 
stated that his father and uncle, both smokers, developed 
coronary artery disease in their 70s.  He denied exercising 
because of arthritis (presumably referring to his left knee).  
The examiner noted the Veteran's HDL decreased to an abnormal 
level after his niacin was increased to 800 milligrams.  The 
examiner found "no good explanation of the decrease in the 
HDL levels," but nonetheless indicated it corresponded with 
the institution of the niacin therapy and then improved after 
it was discontinued.  The examiner acknowledged the Veteran 
had hypercholesterolemia with low HDL, a significant factor 
in developing coronary artery disease.  But the examiner 
went on to note that, in addition to low HDL, the Veteran had 
two other risk factors for heart disease - his age and male 
gender.  Ultimately, this examiner concluded that it was not 
possible to determine how much of a contributing factor the 
low HDL and hypercholesterolemia were (to the development of 
the heart disease) without resorting to speculation.  The 
Court has held that medical opinions that are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  



In the absence of the required medical nexus evidence showing 
a link between the Veteran's heart condition and his military 
service, this claim cannot be granted.  Moreover, since the 
preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. 5107(b) and 38 C.F.R. § 3.102 
regarding reasonable doubt are not applicable, and the claim 
must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for a right shoulder disorder (namely, 
DJD, i.e., arthritis) is granted.

But service connection for a heart condition is denied.


REMAND

The RO addressed the Veteran's left and right shoulder claims 
as one single claim to reopen for a bilateral shoulder 
condition after a prior, final and binding denial.  But as a 
preliminary matter, the Board sees that the July 1995 rating 
decision in question only really addressed a right shoulder 
disability (not also a left).  Therefore, there is no prior, 
final and binding denial with regards to the Veteran's 
claimed left shoulder disorder, and the issue is simply 
whether he is entitled to service connection, not whether he 
has submitted new and material evidence to reopen this claim.

Having said that, the Veteran's STRs show treatment for a 
left shoulder problem.  In June 1987, he was treated eight 
times with ultrasound for a left shoulder strain.  He retired 
from the military in August 1989.



Several years later, in October 2006, a VA treatment record 
shows complaints of left shoulder pain, which the Veteran 
believed to be secondary to leaning on his walking stick with 
his left arm (keeping in mind that he has a service-connected 
left knee disability).

The RO denied the Veteran's claim in February 2007 on the 
premise there was no evidence that his left shoulder pain was 
caused by his service-connected left knee disability.  In the 
March 2007 SOC, the RO combined his claims for right and left 
shoulder disability and denied both of them on the premise 
that no new and material evidence had been submitted to 
reopen these claims.  

The October 2006 VA treatment record does not provide a 
diagnosis of a left shoulder disability.  Instead, the 
evaluating physician requested that the Veteran have his left 
shoulder X-rayed in four views to determine the exact nature 
of his left shoulder problem.  It does not appear, however, 
that his left shoulder was subsequently X-rayed, as 
recommended.  And as the RO inappropriately phrased the issue 
as a claim to reopen in the March 2007 SOC and April 2008 
SSOC, the possibility of him undergoing a VA examination was 
not discussed.  See 38 C.F.R. § 3.159(c)(4)(iii) (VA not 
required to schedule the Veteran for a VA compensation 
examination, for a medical nexus opinion, unless and until 
he first submits new and material evidence to reopen his 
claim).

So as it stands, the Board does not have sufficient medical 
evidence to decide this claim; a VA examination and opinion 
are needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The record shows the Veteran complained of left shoulder 
pain, and X-rays were ordered to determine what was wrong.  
These X-rays either were not taken, as recommended, or if 
taken the radiographs were not associated with the claims 
file for consideration in this appeal.  As a result, it is 
not known whether the Veteran has a left shoulder disability 
and if, he does, whether it was due to his military service, 
including his service-connected left knee disability.



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to determine whether he has a 
left shoulder disability and, if so, the 
diagnosis.  And as previously recommended 
in October 2006, he should have X-rays 
taken of this shoulder to assist in 
making this important determination.  If 
the VA examiner finds that the Veteran 
has a left shoulder disability, he or she 
should then provide a medical nexus 
opinion indicating whether it is at least 
as likely as not that this current 
left shoulder condition is attributable 
to the Veteran's military service - 
including whether it was caused or 
aggravated by his service-connected left 
knee disability (such as from the strain 
of leaning on his walking stick or cane 
with his left arm to compensate for the 
impairment in his left knee).

If the Veteran is not deemed to have a 
left shoulder disability, the examiner 
should so state.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

Advise the Veteran that failure to report 
for this scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.

2.  Then readjudicate the claim for 
service connection for a left shoulder 
disorder in light of any additional 
evidence obtained.  If the disposition 
remains unfavorable, send the Veteran and 
his representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.  

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


